Title: Pennsylvania Assembly: Reply to the Governor, 28 July 1755
From: Pennsylvania Assembly
To: 


Col. Thomas Dunbar, commander of Braddock’s army after the defeat on the Monongahela, decided to withdraw his demoralized troops instead of making a new attack from Fort Cumberland, and on July 16 informed Governor Morris that he planned to bring two regiments into winter quarters at Philadelphia. He asked for quarters for 100 officers, 1200 men, and a hospital. Morris, dismayed not only by the problem of billeting so large a force but also by the prospect of leaving the frontier undefended, laid the matter before the Assembly on July 28. Franklin, James Wright, and John Wright were appointed to prepare an answer. It was approved and sent to the Governor the same day. Morris forwarded a copy of it to Dunbar, with his own urgent appeal to reconsider and keep his troops west of the Susquehanna where they could be easily supplied, for defense against the French and Indians.
A bill extending the quartering provisions of the British Mutiny Act to Pennsylvania was enacted on August 15, but when Dunbar’s troops were in Philadelphia, August 29 to October 1, on their way to New York, they encamped on Society Hill and thus did not need quarters in town.
 
May it please the Governor,
[July 28, 1755]
We have considered that Part of the Governor’s Message relating to the proposed March of Colonel Dunbar’s Forces from Fort Cumberland to Philadelphia; and as the People on the Frontiers are at present under great Apprehensions of Danger, and ready to abandon their Settlements; and those Forces, if properly disposed, might contribute very much to their Security, and be as well provided with every Thing, as they could be at Philadelphia; and as there are yet several Months in which the Weather in this Climate is commonly such as that it is not absolutely necessary Men should go into Quarters; we would request the Governor to take the Steps that may be proper to procure a Disposition of the Troops in such Places, as may be most suitable for the Protection of the Frontier Inhabitants of this and the neighbouring Colonies, at least till the Approach of Winter.
